DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9, 14, 15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 14 recite the reinforcing elements are one of “high aspect ratio cylinders or plates”. The nature of the invention and the amount of direction provided are not clear. Paragraph [0040] provides description to the cylinders and plates, but it is not clear what “1D or 2D additives” are. The same paragraph describes the reinforcing elements could be “fibers, yarns and sheets,” are these considered as cylinders or plates? Finally, the same paragraph provides other example of “nanorods, nanotubes, and nanoplatelets,” are these considered as cylinders or plates?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ach (US Pub No 2008/0067010 A1). Ach discloses: 
Re claim 1, a belt (fig. 2) comprising: one or more tension members (14.1) extending along a length of the belt; and a jacket (15) at least partially enclosing the plurality of tension members, the jacket including an elastomeric material (par 0024) and a plurality of reinforcing elements (16.1) disposed in the elastomeric material including a crack arresting mechanism of the elastomeric material (Ach’s belt disclosed the claimed structure thus would exhibit the claimed functional characteristic); wherein the plurality of reinforcing elements are distributed substantially equally throughout the jacket (fig. 2 shows 16.2 is distributed substantially equally in that they are evenly spaced apart and do not clustered at a single spot); and wherein the plurality of reinforcing elements includes one or more traction and/or friction modifiers (par 0020 describes a material or polyblend of materials, this material(s) is construed as one or more traction and/or friction modifiers at the surface engaging with the jacket); wherein the plurality of reinforcing elements are one of high aspect ratio cylinders or plates (fig. 2 and par 0019: 16.1 has a high aspect ratio since it extends along the length of the belt, and as such it is cylindrical). 
Re claims 2, 15, wherein the plurality of reinforcing elements are aligned to extend parallel to the length of the belt (par 0019).
Re claim 14, an elevator system, comprising: a hoistway (fig. 3); an elevator car (3) disposed in the hoistway; and an elevator belt (12) operably connected to the elevator car to suspend and/or drive the elevator car along the hoistway, the elevator belt comprising: one or more tension members (14.1) extending along a length of the belt; and a jacket (15) at least partially enclosing the plurality of tension members, the jacket including an elastomeric material (par 0024) and a plurality of reinforcing elements (16.1) disposed in the elastomeric material (Ach’s belt disclosed the claimed structure thus would exhibit the claimed functional characteristic); wherein the plurality of reinforcing elements are distributed substantially equally throughout the jacket (fig. 2 shows 16.2 is distributed substantially equally in that they are evenly spaced apart and do not clustered at a single spot); and wherein the plurality of reinforcing elements includes one or more traction and/or friction modifiers (par 0020 describes a material or polyblend of materials, this material(s) is construed as one or more traction and/or friction modifiers at the surface engaging with the jacket); wherein the plurality of reinforcing elements are one of high aspect ratio cylinders or plates (fig. 2 and par 0019: 16.1 has a high aspect ratio since it extends along the length of the belt, and as such it is cylindrical).
Ach does not disclose:
Re claims 1, 14, wherein the reinforcing elements are formed from one or more of polyvinylidene fluoride (PVDF), silicones, fluoroelastomers, spider silk, or cellulose.
Re claim 3, wherein the plurality of reinforcing elements have an aspect ratio in a length and width direction in the range of 5:1 to 10,000:1.
Re claim 4, wherein the plurality of reinforcing elements have an aspect ratio in the range of 10:1 to 1000:1.
Re claims 9, 18, wherein the traction and/or friction modifiers include wax or graphite materials.
Regarding claims 1 and 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed material to have a sufficient elasticity in bending as well as a sufficient strength for support of the tensile carriers, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claims 3 and 4, Ach discloses the reinforcing elements having a minimum aspect ratio of length to thickness of 5:1 (and 10:1) but not a maximum aspect ratio of 10,000:1 (and 1000:1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed range to ensure the there is sufficient coverage of the reinforcing elements along the length of the belt, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 9 and 18, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed material to such that the fibers at the belt surface could engage with the sheave surface with reduced wear, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ach (US Pub No 2008/0067010 A1) in view of Whitfield (US Pat No 6,358,171 B1). Ach discloses the belt (as cited above). Ach does not disclose:
Re claim 7, 17, wherein the reinforcing elements include a surface treatment to promote adhesion of the reinforcing elements to the elastomeric material. 
However, Whitfield teaches a belt (title):
Re claims 7, 17, wherein the reinforcing elements include a surface treatment to promote adhesion of the reinforcing elements to the elastomeric material (col 7 ln 20-22).
Regarding claims 7 and 17, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the adhesive surface treatment, as taught by Whitefield, to improve bonding between the two surfaces thereby preventing misalignment. 

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed to the new limitations in the claims. Please see the Rejection above for details as to how the prior art(s) read on the amended claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654